Exhibit 10.1

VEEVA SYSTEMS INC.

February 20, 2015

Alan Mateo

Dear Alan,

Veeva Systems Inc. (the “Company”) is pleased to offer you employment on the
following terms:

1.Position. Your initial title will be Executive Vice President, Global Sales
and you will initially report to the Chief Executive Officer. This is a
full-time position. While you render services to the Company, you will not
engage in any other employment, consulting or other business activity (whether
full-time or part-time) that would create a conflict of interest with the
Company. By signing this letter agreement, you confirm to the Company that you
have no contractual commitments or other legal obligations that would prohibit
you from performing your duties for the Company.

2.Cash Compensation. The Company will pay you a starting salary at the rate of $
275,000 per year, payable in accordance with the Company’s standard payroll
schedule. This salary will be subject to adjustment pursuant to the Company’s
employee compensation policies in effect from time to time and in consideration
of your positions on-target earnings. You may be eligible to receive cash bonus
and/or sales commissions in accordance with the Company’s bonus and commission
policies in effect from time to time.

3.Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. In addition, you will
be entitled to paid vacation in accordance with the Company’s vacation policy,
as in effect from time to time.

4.Proprietary Information and Inventions Agreement. Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Proprietary Information and Inventions Agreement, a
copy of which is attached hereto as Exhibit A.

5.Employment Relationship. Employment with the Company is for no specific period
of time. Your employment with the Company will be “at will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause. Any contrary representations that may have been made to
you are superseded by this letter agreement. This is the full and complete
agreement between you and the Company on this term. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company (other than you).

6.Taxes. All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

--------------------------------------------------------------------------------

7.Interpretation, Amendment and Enforcement. This letter agreement and Exhibit A
constitute the complete agreement between you and the Company, contain all of
the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
California law, excluding laws relating to conflicts or choice of law. You and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in Alameda County, California in connection with any
Dispute or any claim related to any Dispute.

 

* * * * *

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alan Mateo

February 20, 2015

 

 

--------------------------------------------------------------------------------

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and Inventions Agreement and returning them to me
(either PDF/e-mail or fax – 925-397-6537). This offer, if not accepted, will
expire at the close of business on February 27, 2015. As required by law, your
employment with the Company in contingent upon completion of a successful
background check and providing legal proof of your identity and authorization to
work in the United States. Your employment is also contingent upon your starting
work with the Company on or before May 4, 2015.

If you have any questions, please call me at 925-271-4556.

 

 

 

Very truly yours,

 

 

 

 

 

VEEVA SYSTEMS INC

 

 

 /s/Tim Cabral

 

 

 

 

 

 

By:

Tim Cabral

 

 

Title:

CFO

 

 

 

I have read and accept this employment offer:

 

 

/s/Alan Mateo

 

 

Dated:

Feb 22, 2015

 

Attachment

Exhibit A: Proprietary Information and Inventions Agreement

 

 

 

 

 

 

 

 

 

 

Alan Mateo

February 20, 2015

 

 

 

--------------------------------------------------------------------------------

Exhibit A

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

The following confirms and memorializes an agreement that Veeva Systems Inc., a
Delaware corporation (the “Company”) and I, Alan Mateo, have had since the
commencement of my employment (which term, for purposes of this agreement, shall
be deemed to include any relationship of service to the Company that I may have
had prior to actually becoming an employee) with the Company in any capacity and
that is and has been a material part of the consideration for my employment by
Company:

 

1.

I have not entered into, and I agree I will not enter into, any agreement either
written or oral in conflict with this Agreement or my employment with Company. I
will not violate any agreement with or rights of any third party or, except as
expressly authorized by Company in writing hereafter, use or disclose my own or
any third party’s confidential information or intellectual property when acting
within the scope of my employment or otherwise on behalf of Company. Further, I
have not retained anything containing any confidential information of a prior
employer or other third party, whether or not created by me.

 

2.

Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, sui generis database rights
and all other intellectual property rights of any sort throughout the world)
relating to any and all inventions (whether or not patentable), works of
authorship, mask works, designs, know-how, ideas and information made or
conceived or reduced to practice, in whole or in part, by me during the term of
my employment with Company to and only to the fullest extent allowed by
California Labor Code Section 2870 (which is attached as Appendix A)
(collectively “Inventions”) and I will promptly disclose all Inventions to
Company. Without disclosing any third party confidential information, I will
also disclose anything I believe is excluded by Section 2870 so that the Company
can make an independent assessment. I hereby make all assignments necessary to
accomplish the foregoing. I shall further assist Company, at Company’s expense,
to further evidence, record and perfect such assignments, and to perfect,
obtain, maintain, enforce, and defend any rights specified to be so owned or
assigned. I hereby irrevocably designate and appoint Company as my agent and
attorney- in-fact, coupled with an interest and with full power of substitution,
to act for and in my behalf to execute and file any document and to do all other
lawfully permitted acts to further the purposes of the foregoing with the same
legal force and effect as if executed by me. If I wish to clarify that something
created by me prior to my employment that relates to Company’s actual or
proposed business is not within the scope of the foregoing assignment, I have
listed it on Appendix B in a manner that does not violate any third party rights
or disclose any confidential information. Without limiting Section 1 or
Company’s other rights and remedies, if, when acting within the scope of my
employment or otherwise on behalf of Company, I use or disclose my own or any
third party’s confidential information or intellectual property (or if any
Invention cannot be fully made, used, reproduced, distributed and otherwise
exploited without using or violating the foregoing), Company will have and I
hereby grant Company a perpetual, irrevocable, worldwide royalty-free,
non-exclusive, sublicensable right and license to exploit and exercise all such
confidential information and intellectual property rights.

 

3.

To the extent allowed by law, paragraph 2 includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively “Moral Rights”). To the extent I retain any such Moral Rights
under applicable law, I hereby ratify and consent to any action that may be
taken with respect to such Moral Rights by or authorized by Company and agree
not to assert any Moral Rights with respect thereto. I will confirm any such
ratifications, consents and agreements from time to time as requested by
Company.

 

 

 

 

 

 

 

 

Alan Mateo

February 20, 2015

 

 

--------------------------------------------------------------------------------

 

4.

I agree that all Inventions and all other business, technical and financial
information (including, without limitation, the identity of and information
relating to customers or employees) I develop, learn or obtain during the term
of my employment that relate to Company or the business or demonstrably
anticipated business of Company or that are received by or for Company in
confidence, constitute “Proprietary Information.” I will hold in confidence and
not disclose or, except within the scope of my employment, use any Proprietary
Information. However, I shall not be obligated under this paragraph with respect
to information I can document is or becomes readily publicly available without
restriction through no fault of mine. Upon termination of my employment, I will
promptly return to Company all items containing or embodying Proprietary
Information (including all copies), except that I may keep my personal copies of
(i) my compensation   records, (ii) materials distributed to shareholders
generally and (iii) this Agreement. I also recognize and agree that I have no
expectation of privacy with respect to Company’s telecommunications, networking
or information processing systems (including, without limitation, stored
computer files, email messages and voice messages) and that my activity and any
files or messages on or using any of those systems may be monitored at any time
without notice.

 

5.

Until one year after the term of my employment, I will not encourage or solicit
any employee or consultant of Company to leave Company for any reason (except
for the bona fide firing of Company personnel within the scope of my
employment).

 

6.

I agree that during the term of my employment with Company (whether or not
during business hours), I will not engage in any activity that is in any way
competitive with the business or demonstrably anticipated business of Company,
and I will not assist any other person or organization in competing or in
preparing to compete with any business or demonstrably anticipated business of
Company.

 

7.

I agree that this Agreement is not an employment contract for any particular
term and that I have the right to resign and Company has the right to terminate
my employment at will, at any time, for any or no reason, with or without cause.
In addition, this Agreement does not purport to set forth all of the terms and
conditions of my employment, and, as an employee of Company, I have obligations
to Company which are not set forth in this Agreement. However, the terms of this
Agreement govern over any inconsistent terms and can only be changed by a
subsequent written agreement signed by the President of Company.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alan Mateo

February 20, 2015

 

 

--------------------------------------------------------------------------------

 

8.

I agree that my obligations under paragraphs 2, 3, 4 and 5 of this Agreement
shall continue in effect after termination of my employment, regardless of the
reason or reasons for termination, and whether such termination is voluntary or
involuntary on my part, and that Company is entitled to communicate my
obligations under this Agreement to any future employer or potential employer of
mine. My obligations under paragraphs 2, 3 and 4 also shall be binding upon my
heirs, executors, assigns, and administrators and shall inure to the benefit of
Company, its subsidiaries, successors and assigns.

 

9.

Any dispute in the meaning, effect or validity of this Agreement shall be
resolved in accordance with the laws of the State of California without regard
to the conflict of laws provisions thereof. I further agree that if one or more
provisions of this Agreement are held to be illegal or unenforceable under
applicable California law, such illegal or unenforceable portion(s) shall be
limited or excluded from this Agreement to the minimum extent required so that
this Agreement shall otherwise remain in full force and effect and enforceable
in accordance with its terms. This Agreement is fully assignable and
transferable by Company, but any purported assignment or transfer by me is void.
I also understand that any breach of this Agreement will cause irreparable harm
to Company for which damages would not be an adequate remedy, and, therefore,
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies and without any requirement to post bond.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alan Mateo

February 20, 2015

 

 

--------------------------------------------------------------------------------

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT THE COMPANY
WILL RETAIN ONE COUNTERPART AND THE OTHER COUNTERPART WILL BE RETAINED BY ME.

 

Feb 22, 2015

(Date)

 

Employee

 

 

 

/s/Alan Mateo

 

 

 

/s/Tim Cabral

CFO Veeva Systems Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alan Mateo

February 20, 2015

 

 

--------------------------------------------------------------------------------

APPENDIX A

California Labor Code Section 2870. Application of provision providing that
employee shall assign or offer to assign rights in invention to employer.

 

1.

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

a)

Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

b)

Result from any work performed by the employee for his employer.

 

2.

To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

APPENDIX B

 

PRIOR MATTER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

None:

 

✔

 

Candidate Initials:

 

/s/AVM

 

 

 

 

 

 

 

 

 

 

 